In a negligence action to recover damages for injury to person and property, defendants appeal from an order of the Supreme Court, Westchester County, entered March 18, 1966, which granted plaintiffs’ motion for a special preference in trial. Order reversed, without costs, and motion denied. In our opinion, plaintiffs have not made the requisite showing to sustain the granting of a special preference (Weinstein v. Levy, 18 A D 2d 398, 401). Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.